             Case 2:19-cr-00035-RAJ Document 290 Filed 07/13/20 Page 1 of 1




 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. CR19-035RAJ
 9                                               )
                    Plaintiff,                   )
10                                               ) ORDER GRANTING MOTION
               v.                                ) TO SEAL DKT. 266
11                                               )
     RHETT IRONS,                                )
12                                               )
                    Defendant.                   )
13                                               )
14          THIS MATTER has come before the undersigned on the motion to seal the

15   unopposed motion to extend the self-surrender date and exhibits, Dkt. #266. The Court

16   has considered the motion and records in this case and finds there are compelling

17   reasons to file the document under seal.

18          IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #286) is GRANTED.

19   Defendant’s unopposed motion to extend the self-surrender date and exhibits, filed

20   under Dkt. 266, shall be sealed.

21          DATED this 13th day of July, 2020.

22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO SEAL                              1601 Fifth Avenue, Suite 700
       (Rhett Irons, No.CR19-035-RAJ) - 1                           Seattle, Washington 98101
                                                                               (206) 553-1100
